                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

EDWARD TILLMAN,                           :
          Petitioner,                     :
                                          :
      v.                                  :                 No. 2:18-cv-01030
                                          :
MARK CAPOZZA, SUPERINTENDANT;             :
THE DISTRICT ATTORNEY OF THE              :
COUNTY OF MONTGOMERY; and                 :
THE ATTORNEY GENERAL OF THE               :
STATE OF PENNSYLVANIA,                    :
            Respondents.                  :
__________________________________________

                                           ORDER
       AND NOW, this 12th day of July, 2019, after de novo review of Petitioner Edward
Tillman’s petition for writ of habeas corpus, ECF No. 1; the state court record, ECF No. 6; the
Report and Recommendation (“R&R”) of Magistrate Judge Thomas J. Rueter, ECF No. 26; and
Tillman’s objections to the R&R, ECF No. 32, IT IS HEREBY ORDERED THAT:
       1.      The Report and Recommendation, ECF No. 26, is APPROVED and
ADOPTED; 1
       2.      The objections, ECF No. 32, to the Report and Recommendation are
OVERRULED; 2

1
         When objections to a report and recommendation have been filed under 28 U.S.C. §
636(b)(1)(C), the district court must make a de novo review of those portions of the report to
which specific objections are made. See Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir.
1989); Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984) (“providing a complete de novo
determination where only a general objection to the report is offered would undermine the
efficiency the magistrate system was meant to contribute to the judicial process”). “District
Courts, however, are not required to make any separate findings or conclusions when reviewing
a Magistrate Judge’s recommendation de novo under 28 U.S.C. § 636(b).” Hill v. Barnacle, 655
F. App’x. 142, 147 (3d Cir. 2016). The district “court may accept, reject, or modify, in whole or
in part, the findings and recommendations” contained in the report. 28 U.S.C. § 636(b)(1)(C).
2
         Tillman argues, inter alia, that the Criminal Complaint was not formal notice of the
charges and, moreover, that it does not allege with sufficient particularity seventeen counts of
                                                   1
                                                071119
       3.      The petition for writ of habeas corpus, ECF No. 1, is DENIED and DISMISSED
with prejudice;
       4.      There is no basis to issue a certificate of appealability; and
       5.      The case is CLOSED.

                                                              BY THE COURT:


                                                              /s/ Joseph F. Leeson, Jr._________
                                                              JOSEPH F. LEESON, JR.
                                                              United States District Judge

possession with intent to deliver. He further contends that the Information (formal charging
document) failed to provide adequate notice because there are no dates, locations, or other
specific details. He claims that the trial court lacked subject matter jurisdiction and that his plea
was involuntary. See Objs. 4-22.
          After de novo review, the Court rejects his arguments. Contrary to his assertions, both
the Criminal Complaint and the Information list seventeen counts of possession with intent to
deliver occurring between April 2013 and April 2014 in Montgomery County and in
Philadelphia County, Pennsylvania. See Criminal Complaint, ECF Nos. 6-61, 6-64 (Police
Criminal Complaint listing “17” counts of possession with intent to deliver and containing a
forty-two page Affidavit of Probable Cause detailing the activities of the “Tillman drug
trafficking organization.”); Information, ECF No. 6-69 (Information dated November 21, 2014,
listing a possession with intent to deliver charge in each of Counts 2 through 18 that occurred
“between Tuesday, the 30th day of April, 2013 and Monday, the 31st day of March 2014, in said
Counties of Montgomery and Philadelphia”). The Information was legally sufficient to confer
subject matter jurisdiction to the trial court. See Pa. R. Crim. P. 560(B)(3)-(5) (The information
is “sufficient in law if it contains . . . the date when the offense is alleged to have been committed
. . . an allegation that it was committed on or about any date within the period fixed by the statute
of limitations shall be sufficient;” “the county where the offense is alleged to have been
committed;” and “a plain and concise statement of the essential elements of the offense
substantially the same as or cognate to the offense alleged in the complaint.”). Further, as both
the state court and Magistrate Judge Rueter explained, the additional facts provided by the
probable cause affidavit, as well as the colloquy, recitation of facts, and documentation
connected with Tillman’s guilty plea, establish that his guilty plea was in fact knowing and
voluntary.
          Tillman’s remaining arguments are either erroneous, such as his suggestion that he had to
be arrested seventeen separate times, or are denied for the reasons set forth in the R&R,
including the Magistrate Judge’s conclusion that his ineffective assistance of appellate counsel
claim is procedurally barred.
                                                      2
                                                   071119
